Citation Nr: 0312663	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  01-02 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of an overpayment of compensation 
benefits in the amount of $8,189.24.


REPRESENTATION

Appellant represented by:	Andrew J. McFarland, Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
November 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought.

This case was before the Board in August 2001.  At that time 
the Board denied the veteran's claims, and the appellant 
appealed to United States Court of Appeals for Veterans 
Claims (hereinafter, "Court").  Since, inter alia, the 
veteran's claim was not adequately considered in the context 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA)), the Board's August 2001 decision was vacated 
and remanded for reconsideration of the veteran's claim, 
taking the new law into account and ascertaining whether the 
veteran still desires a hearing before the Board. 


REMAND

The Board initially observes that in Barger v. Principi, 16 
Vet. App. 132 (2002), the Court held that the VCAA, with its 
expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims.  The Court pointed 
out that the statute at issue in such cases is found in 
Chapter 53, Title 38, United States Code, and that the 
provisions of the VCAA are relevant to a different Chapter 
(i.e. Chapter 51)).  Therefore, the VCAA is without 
application in this matter.

In accordance with the Court's Order in this matter, the case 
is remanded to the RO for the following development:

The VA regional office should contact the 
veteran and ask him if he still desires a 
hearing before a Member of the Board via 
video-conference, or in person at the 
local office or in Washington, D.C.  If 
he indicates that he still desires a 
Board hearing, then he should be 
scheduled for such a hearing as 
appropriate.  The RO should provide 
notice of the hearing to the appellant at 
his last known address of record and 
through his representative.. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




